Per Curiam,
On appeal from an award by a referee of compensation to the appellee for the death of her husband, the compensation board, in a hearing de novo, found as a fact that his death had been hastened by injuries which he sustained in 1916, while in the employ of the appellant. On appeal to the court below and here the complaint of the appellant is that the evidence did not justify that finding. It is sufficient to say that the evidence is not before us, and the finding of the board under the statute is conclusive: Poluskiewicz v. Philadelphia & Reading Coal & Iron Company, 257 Pa. 305.
Appeal dismissed and award affirmed.